         Case 2:20-cv-02594-JP Document 44 Filed 11/11/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FERDINAND BENJAMIN, Individually             :
and as the Personal Representative of the    :                    CIVIL ACTION
ESTATE OF ENOCK BENJAMIN,                    :
deceased,                                    :
                             Plaintiff,      :
        v.                                   :
                                             :              No.     2:20-cv-2594-JP
JBS S.A.,                                    :
JBS USA FOOD COMPANY,                        :
JBS USA HOLDINGS, INC.,                      :
JBS SOUDERTON, INC., and                     :
PILGRIM’S PRIDE CORPORATION,                 :
                      Defendants.            :

                                [PROPOSED] ORDER

       AND NOW, this ______ day of ____________, 2020, upon consideration of Plaintiff’s

Motion for Leave to File Notice of Supplemental Authority in Support of Plaintiff’s Motion to

Remand (Docket No.(s) 17, 29) and Plaintiff’s Opposition to Defendants’ Motions to Dismiss

(Docket No.(s) 20, 31, 39) and any response thereto, it is hereby ORDERED that Plaintiff’s

Motion is GRANTED.

       The Clerk of Court is directed to enter on the docket for this matter Plaintiffs’ Notice of

Supplemental Authority attached as Exhibit 1 to Plaintiff’s Motion for Leave.



                                                    BY THE COURT:



                                                    __________________________________
                                                    John R. Padova, J.
         Case 2:20-cv-02594-JP Document 44 Filed 11/11/20 Page 2 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FERDINAND BENJAMIN, Individually            :
and as the Personal Representative of the   :                       CIVIL ACTION
ESTATE OF ENOCK BENJAMIN,                   :
deceased,                                   :
                             Plaintiff,     :
        v.                                  :
                                            :                 No.     2:20-cv-2594-JP
JBS S.A.,                                   :
JBS USA FOOD COMPANY,                       :
JBS USA HOLDINGS, INC.,                     :
JBS SOUDERTON, INC., and                    :
PILGRIM’S PRIDE CORPORATION,                :
                      Defendants.           :

       PLAINTIFF’S MOTION FOR LEAVE TO FILE NOTICE OF SUPPLEMENTAL
      AUTHORITY IN SUPPORT OF PLAINTIFF’S MOTION TO REMAND AND
       PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS

       Plaintiff, Ferdinand Benjamin, individually and as the Personal Representative for the

Estate of Enock Benjamin, pursuant to this Court’s Policies and Procedures, respectfully seeks

leave to file the Notice of Supplemental Authority in Support of Motion to Dismiss attached

hereto as Exhibit 1. In support, Plaintiff relies upon the attached Memorandum of Law which is

incorporated herein by reference.

                                    Respectfully submitted,


                                    BY: /s/ rjm9362
                                    ROBERT J. MONGELUZZI; ID No. 36283
                                    STEVEN G. WIGRIZER, ID No. 30369
                                    JEFFREY P. GOODMAN; ID No. 309433
                                    JASON S. WEISS; ID No. 310446

                                    SALTZ MONGELUZZI & BENDESKY P.C.
                                    1650 Market Street, 52nd Floor
                                    Philadelphia, PA 19103
                                    (215) 496-8282
                                    Attorneys for Plaintiff
dated: November 11, 2020
         Case 2:20-cv-02594-JP Document 44 Filed 11/11/20 Page 3 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FERDINAND BENJAMIN, Individually               :
and as the Personal Representative of the      :                   CIVIL ACTION
ESTATE OF ENOCK BENJAMIN,                      :
deceased,                                      :
                             Plaintiff,        :
        v.                                     :
                                               :             No.     2:20-cv-2594-JP
JBS S.A.,                                      :
JBS USA FOOD COMPANY,                          :
JBS USA HOLDINGS, INC.,                        :
JBS SOUDERTON, INC., and                       :
PILGRIM’S PRIDE CORPORATION,                   :
                      Defendants.              :

                    MEMORANDUM OF LAW IN SUPPORT OF
    PLAINTIFF’S MOTION FOR LEAVE TO FILE NOTICE OF SUPPLEMENTAL
     AUTHORITY IN SUPPORT OF PLAINTIFF’S MOTION TO REMAND AND
      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS

       Plaintiff, Ferdinand Benjamin, individually and as the Personal Representative for the

Estate of Enock Benjamin, respectfully submits this Memorandum of Law in support of his

Motion for Leave to file Notice of Supplemental Authority in Support of Plaintiff’s Motion to

Remand and Plaintiff’s Opposition to Defendants’ Motion to Dismiss. Specifically, Plaintiff

seeks to provide notice to the Court of the holding of the Estate of Elizabeth Wiles v.

Comprehensive Healthcare Management Services, LLC, Civ. No. 2:20-cv-01198-AJS (W.D. Pa.

October 16, 2020).

       In Defendants’ Motion for Leave to File Notice of Supplemental Authority (Doc. No.

43), the legal standard for this motion was appropriately set forth as follows:

         Courts may grant leave to file briefs if it finds that doing so would be helpful
         in resolving the matter at issue. See McNiff v. Asset Mgt. Specialists, Inc., 337
         F. Supp. 2d 685, 687 n.1 (E.D. Pa. 2004); Marchbanks Truck Serv., Inc. v.
         Comdata Network, Inc., Civil Action No. 07-cv-01078, 2011 WL 11559549, at
         *18 (E.D. Pa. Mar. 24, 2011) (exercising discretion to consider plaintiff’s first
         notice of supplemental authority and defendant’s response “as supplemental
         Case 2:20-cv-02594-JP Document 44 Filed 11/11/20 Page 4 of 6




         briefing . . . to the extent they are helpful in disposition of the issues at hand”);
         see also Local R. Civ. P. 7.1(c).

       (See Doc. No. 43 at 4.)

       On April 3, 2020, Enock Benjamin died of respiratory failure caused by COVID-19. Mr.

Benjamin contracted the virus while working at the JBS beef processing plant in Souderton, PA.

       On May 7, 2020, Plaintiff initiated this civil action in the Court of Common Pleas of

Philadelphia County. (Doc. No. 1-1.)

       On June 2, 2020, defendant, JBS USA Food Company removed this action to this Court

allegedly based upon diversity jurisdiction, fraudulent joinder, and federal question jurisdiction.

(Doc. No. 1.)

       On June 16, 2020, defendants JBS USA Food Company, JBS Souderton, Inc., JBS USA

Holdings, Inc., and Pilgrim’s Pride Corporation filed a Motion to Dismiss. (Doc. No. 15.)

Plaintiff opposed this Motion and both parties filed Sur Replies. (Doc. No.(s) 20, 25, 31.)

       On June 29, 2020, Plaintiff filed a Motion to Remand to State Court. (Doc. No. 17.)

Defendants opposed this Motion and Plaintiff filed a Sur Reply. (Doc. No.(s) 21, 29.)

       On September 16, 2020, JBS S.A. filed a Motion to Dismiss. (Doc. No. 36.) Plaintiff

opposed this motion and JBS S.A. filed a Sur Reply. (Doc. No(s). 39, 42.)

       On November 5, 2020, Defendants filed a Motion for Leave to File Notice of

Supplemental Authority in Support of Defendants’ Motion to Dismiss. (Doc. No. 43.)

       Defendants have stated that, in the event their motion is granted, “Defendants have no

objection to Plaintiff being granted an opportunity to submit a responsive brief of similar length,

if he so desires.” (Dock. No. 43 at 5.) As Plaintiff has no objection to Defendants’ motion, it is

requested that the same courtesy will be extended.
           Case 2:20-cv-02594-JP Document 44 Filed 11/11/20 Page 5 of 6




         All previous arguments, facts, and exhibits filed previously in this matter are hereby

incorporated by reference, including any and all arguments related to primary jurisdiction.

         Plaintiff respectfully submits that Wiles, and the attendant discussion in the Notice of

Supplemental Authority may be persuasive to the Court in resolving the motions referenced

above.

         For the foregoing reasons, Plaintiff respectfully requests that this Court grant this Motion

and enter an Order in the form attached.

                                       Respectfully submitted,


                                       BY: /s/ rjm9362
                                       ROBERT J. MONGELUZZI; ID No. 36283
                                       STEVEN G. WIGRIZER, ID No. 30369
                                       JEFFREY P. GOODMAN; ID No. 309433
                                       JASON S. WEISS; ID No. 310446

                                       SALTZ MONGELUZZI & BENDESKY P.C.
                                       1650 Market Street, 52nd Floor
                                       Philadelphia, PA 19103
                                       (215) 496-8282
                                       Attorneys for Plaintiff
dated: November 11, 2020
         Case 2:20-cv-02594-JP Document 44 Filed 11/11/20 Page 6 of 6




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FERDINAND BENJAMIN, Individually             :
and as the Personal Representative of the    :                       CIVIL ACTION
ESTATE OF ENOCK BENJAMIN,                    :
deceased,                                    :
                             Plaintiff,      :
        v.                                   :
                                             :                 No.     2:20-cv-2594-JP
JBS S.A.,                                    :
JBS USA FOOD COMPANY,                        :
JBS USA HOLDINGS, INC.,                      :
JBS SOUDERTON, INC., and                     :
PILGRIM’S PRIDE CORPORATION,                 :
                      Defendants.            :

                               CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of Plaintiff’s Motion for Extension

of Time, and accompanying Memorandum of Law, to be served via the Court’s CM/ECF system

on the following:

                                    Molly E. Flynn, Esq.
                                   Mark D. Taticchi, Esq.
                                   Rebecca L. Trela, Esq.
                             Faegre Drinker Biddle & Reath LLP
                               One Logan Square, Suite 2000
                                  Philadelphia, PA 19103
 Attorneys for JBS USA Food Co., JBS USA Holdings, Inc., JBS Souderton, Inc. and Pilgrim’s
                                    Pride Corporation

                                     BY: /s/ Robert J. Mongeluzzi
                                     ROBERT J. MONGELUZZI; ID No. 36283
                                     STEVEN G. WIGRIZER, ID No. 30369
                                     JEFFREY P. GOODMAN; ID No. 309433
                                     JASON S. WEISS; ID No. 310446

                                     SALTZ MONGELUZZI & BENDESKY P.C.
                                     1650 Market Street, 52nd Floor
                                     Philadelphia, PA 19103
                                     (215) 496-8282
                                     Attorneys for Plaintiff
dated: November 11, 2020
